Citation Nr: 1511669	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Whether clear and unmistakable error (CUE) is present in an April 30, 1969 rating decision that assigned an initial noncompensable disability rating for cicatrices, gunshot wound residuals of the head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to September 1968, and from March 4, 2002 to March 12, 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Milwaukee, Wisconsin, which found no CUE in an April 30, 1969 rating decision granting service connection for cicatrices, gunshot wound residuals of the head, and assigning an initial noncompensable (0 percent) disability rating.

In the July 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issue on appeal.  In August 2012, VA received a written statement from the Veteran withdrawing the previous hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A claim seeking service connection for gunshot wound residuals of the head caused by enemy mortar fire was received by VA on January 23, 1969.

2.  An April 30, 1969 rating decision granted service connection for cicatrices, gunshot wound residuals of the head, and assigned an initial noncompensable (0 percent) disability rating.

3.  The evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the April 30, 1969 rating decision, or that the RO incorrectly applied the applicable laws and regulations existing at the time.


CONCLUSION OF LAW

The April 30, 1969 rating decision assigning an initial noncompensable disability rating for the service-connected cicatrices, gunshot wound residuals of the head, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

Whether Clear and Unmistakable Error was Present in the 
April 30, 1969 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Veteran alleges CUE in a prior April 30, 1969 rating decision which granted service connection for cicatrices, gunshot wound residuals of the head, and assigned an initial noncompensable rating.  The contention is that the evidence of record at the time of the April 30, 1969 rating decision warranted an initial disability rating of 10 to 20 percent.  

On January 23, 1969, VA received a claim from the Veteran seeking service connection for gunshot wound residuals of the head caused by enemy mortar fire.  An April 30, 1969 rating decision, in pertinent part, granted service connection for cicatrices, gunshot wound residuals of the head.  In its decision, the RO assigned a noncompensable (0 percent) initial disability rating, based on evidence that an April 1969 VA scar examination revealed a superficial cicatrix .5 centimeters in diameter in the right parietal frontal area, no scarring residuals in the right temporal area, and no neurological disability residuals. 

Evidence before the RO at the time of the April 30, 1969 rating decision includes the service clinical record cover sheet which noted that the Veteran was struck by enemy fire during a mortar attack in April 1968.  The attending physician observed the injury to be a "through and through" wound at the frontal parietal and right temporal area, with no artery or nerve involvement.  Also before VA was an April 1969 VA scar examination for compensation purposes.  The examination report conveyed the presence of a .5 centimeter superficial cicatrix gunshot wound in the right parietal frontal area.  The wound was firm, well-healed, not tender, showed no muscle loss or herniation, and was freely movable.  No residual scarring was observed in the right temporal area.  A separate examination was also conducted to determine whether any neurological disabilities were present, and if so, whether such disabilities were caused by the in-service injury.  The record reflects that the neurological examination was negative.

As discussed above, to reasonably raise a claim of CUE there must be some degree of specificity as to what the alleged error is unless it is the kind of error that, if true, would be CUE on its face.  Both the Veteran and his representative have presented arguments as to why CUE was present in the April 30, 1969 rating decision.  

In a February 2012 VA Form 646, the Veteran's representative argued that, "given the facts of this case, to include the through-and-through wound noted in 1969, the overwhelming likelihood of retained foreign bodies given the extent of the injury, and the extent of the Veteran's facial scarring of record in 1969, a finding of CUE in the failure to assign at least a 10 percent evaluation is warranted."  The representative's argument regarding CUE in the April 30, 1969 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The representative suggests the RO in April 1969 should have made a finding that there were retained foreign bodies, notwithstanding that the evidence did not show retained foreign bodies.  The RO had before it both the April 1968 service treatment record discussing treatment of the Veteran's head wound, and the report from the April 1969 VA scar examination which was conducted on or about a year after the injury at issue.  The Veteran's representative essentially disputes the RO's weighing of the evidence in assigning an initial disability rating.  Such an argument cannot support a claim of CUE.  Damrel, 6 Vet. App. at 245; see also Eddy v. Brown, 9 Vet. App. 52 (1996) (to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated).

In a February 2015 appellate brief, the Veteran's representative advanced that the RO mischaracterized the service-connected head injury as a gunshot wound as opposed to a wound incurred from an enemy mortar attack.  Even if confusing mortar shrapnel wounds for gunshot wounds would have been a factual error, the Board notes that no such mistake was made by the RO in the instant matter.  In the January 1969 claim, the Veteran stated that he "received gunshot wounds from enemy mortars in the head."  The April 1968 service treatment record reflects that the Veteran was "hit by enemy fire during mortar attack."  When reviewing the facts in the April 1969 rating decision, the RO stated that the Veteran had fragment wounds of the head from enemy fire during a mortar attack.  As such, the evidence of record reflects that evidence of a mortar attack, and that the mortar attack was an enemy attack, was before the RO at the time of the April 1969 rating decision, and was recognized by the RO's finding that the fragment wounds of the head were from enemy fire during a mortar attack.  See Damrel, 6 Vet. App. at 245.

In the October 2009 CUE motion, the Veteran argued that the correct facts, as they were known at the time, were not before the adjudicator as the Veteran recalled not having received an X-ray during the April 1969 VA scar examination.  Images taken in May 2006 revealed the presence of a two-millimeter metallic foreign body in the Veteran's subcutaneous tissues overlying the right temporal bone.  The Veteran argues that, had an X-ray been conducted at the April 1969 VA scar examination, this metal fragment would have been identified at the time of the April 1969 rating decision and would have resulted in a compensable initial disability rating.  Along the same lines, in the February 2015 appellate brief, the Veteran's representative noted that the Veteran was service connected for cicatrices, gunshot wound residuals adjacent to the right ear in October 2006.  It is the representative's contention that this scar should have been service-connected and/or assigned a compensable disability rating at the time of the April 1969 rating decision.  

Allegations of medical error by medical professionals and/or failure to further test or diagnose on the part of medical professionals cannot constitute adjudicative error on the part of a VA adjudicator under 38 C.F.R. § 3.105, and as such, does not pertain to any error of fact or law on the part of the VA adjudicator.  Even assuming that the VA medical examiner at the April 1969 VA medical examination failed to notice a scar by the Veteran's right ear and/or did not obtain a necessary X-ray, such failures cannot be attributed to the RO as adjudicative error, as such errors are medical in nature.  In the February 2012 VA Form 646, the Veteran's representative even acknowledged this fact stating that a "finding of CUE can generally not be based on a non-adjudicative basis (to include medical error)." 

Additionally, the failure to provide the now requested assistance of providing x-rays only tends to show that such evidence of metallic foreign bodies was not present at the time of the April 30, 1969 rating decision.  Such allegation of failure of duty to assist in development of evidence (that was not developed, so did not exist at the time of the prior final rating decision) cannot serve as the basis for CUE.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

In this case, the Veteran and his representative have argued that the RO weighed the evidence before it incorrectly in failing to assign a compensable disability rating for cicatrices, gunshot wound residuals of the head, in the April 30, 1969 rating decision.  Further, they have also asserted that the RO mischaracterized the evidence and/or relied on incorrect medical evidence, and should have further conducted testing or developed further evidence.  For the reasons discussed above, neither the Veteran, his representative, nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a different outcome.  For these reasons, CUE is not shown.  Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43-44.    


ORDER

The April 30, 1969 rating decision assigning a noncompensable rating for cicatrices, gunshot wound residuals of the head, was not clearly and unmistakably erroneous.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


